DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/21 has been entered.
3.	Status of claims:
			Claims 1-16 are pending in this office action.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synchronization signal design for NB-lot (hereinafter D1) and  Adhikary et al.(US20170373900) (hereinafter Adhikary) .
Document D1 discloses (i.e., data transmission method from the transmitter, i.e., BS, perspective) as follows: A data transmission method (section 2), comprising: sending, by a base station, a narrowband primary synchronization signal, NPSS, to user equipment, UE, by using a first subframe in a first radio frame and a first subframe in a second radio frame (wherein NB-PSS is the NPSS, section 2.2 that presents in detail the TDD design and in particular Tables 1, 2 that depict the UL-DL configuration and the configuration of special subframe and Fig. 3 that shows the NB-PSS for TDD configuration and section 2.3 on Resource Element mapping and sequence length for the NB-PSSS), and both the first radio frame and the second radio frame use a time division duplex, TDD, uplink-downlink subframe configuration (refer to previous remarks, see TDD configuration); sending, by the base station, a narrowband physical broadcast channel, NPBCH, to the UE by using a second subframe in the first radio frame and a second subframe in the second radio frame (wherein NB-PBCH is the NPBCH of the claim, section 2.2 and in particular Fig. 3 that shows the sending of NB-PBCH by using the second subframe in the first radio frame and a second subframe in the second radio frame); sending, by the base _ station, a narrowband _ secondary synchronization signal, NSSS, to the UE by using a third subframe in the first radio frame (wherein NB-SSS is the NSSS of the claim, section 2.2 that shows sending the NB-SSS and in particular Fig. 3 where the exact location of the secondary synchronization signal is shown and section 2.3 and section 2.4); and sending, by the base station, a system information block SIB1-NB to the UE by using a third subframe in the second radio frame (section 2.2 "...NB-SIB1 may be transmitted in subframe #6 (special subframe) with a periodicity of 20 ms. Additional NB- SIB_mb may be transmitted with lower periodicity in one of the OL subframes_ if anchor channels is agreed.." In particular Fig. 3, that shows the NB-SIB1 transmission at the particular subframe of each of the two shown frames) but fails to explicitly disclose wherein the first radio frame and the second radio frame are consecutive.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Adhikary into the D1 , where D1 provides techniques for transmitting narrowband Internet of things synchronization signals in a TDD radio frame configuration and Adhikary provides transmission method involves mapping NB-PSS  to the same subframes  within each frame  in which NB-PSS is to be transmitted, and mapping NB-SSS to same subframes within each frame in which NB-SSS is to be transmitted in order to have a better quality of service by NB-Iot devices having a lower signal to noise ratio with better overall narrowband synchronization signals designs, see paragraphs 0004 and 0005.
Per claim 2, the combination discloses the method according to claim 1, wherein D1 discloses in the first radio frame and the second radio frame, the first subframe, the second subframe, and the third subframe each are a downlink subframe (section 2.2 and Fig. 3 depicting that the first and second radio frames comprise first, second and third DL subframes).

Per claim 3, the combination discloses the method according to claim 1, wherein D1 discloses in the first radio frame and the second radio frame, the first subframe and the third subframe each are a downlink subframe, the second subframe in the first radio frame comprises two special subframes in the first radio frame, and the second subframe in the second radio frame comprises two special subframes in the second radio frame (section 2.2 that states “...special subframe configuration.." and Table 2 showing such configuration of special subframe and Fig. 3).
Per claim 4, the combination discloses the method according to claim 2, wherein D1 the first subframe is a subframe 5, the second subframe is a subframe 9, and the third subframe is a subframe O(section 2.2 and in particular Fig. 3).
Per claim 5, the combination discloses the method according to claim 1, wherein D1 discloses when in response to that the first subframe and the third subframe in the first radio frame are not a combination of a subframe 5 and a subframe 9, the first subframe and the third subframe in the first radio 
Per claim 6, the combination discloses the method according to claim 1, wherein D1 discloses the NPSS comprises first indication information, and the first indication information is used to indicate indicates that both the first radio frame and the second radio frame use the TDD uplink- downlink subframe configuration (wherein NB- PSS of the NPSS, section 2.2 that presents in detail the TDD design and in particular Tables 1, 2 that depict the UL-DL configuration and the configuration of special subframe and Fig. 3 that shows the NB-PSS for TDD configuration and section 2.3 on Resource Element mapping and sequence length for the NB-PSSS).
Per claim 7, refer to the same rationale as explained in claim 1(from a UE perspective).
Per claim 8, refer to the same rationale as explained in claim 4.
Per claim 9, refer to the same rationale as explained in claim 1 and 5 (see the primary reference [D1] inherently has this the[ computer readable medium], i.e., given that the primary reference shows a process, the process would be implemented by a processor that requires a "computer readable medium", e.g., a RAM, to function).
Per claim 10, refer to the same rationale as explained in claim 4.
Per claim 11, refer to the same rationale as explained in claim 9.
Per claim 12, the combination discloses the method according to claim 1, wherein D1 discloses the second subframe in the first radio frame comprises a special subframe and a downlink subframe in the first radio frame, and the second subframe in the second radio frame comprises a special subframe and a downlink subframe in the second radio frame (section 2.2 that states “..Special subframe configuration...” and Table 2 showing such configuration of special subframe and Fig. 3).
Per claim 13, the combination discloses the method according to claim 1, wherein D1 discloses a signal format of the NPSS is a first signal format, and the first signal format indicates that both the first radio frame and the second radio frame use the TDD uplink-downlink subframe configuration ( Fig. 3 that 
Per claim 14, refer to the same rationale as explained in claim 1(see the primary reference [D1] inherently has the[ computer readable medium], i.e., given that the primary reference shows a process, the process would be implemented by a processor that requires a "computer readable medium", e.g., a RAM, to function).
Per claim 15, refer to the same rationale as explained in claim 4.
Per claim 16, refer to the same rationale in claim 1(where the base station sends NPSS, also see Adhikary, paragraph 0005, Fig 10, base station or radio network node).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647